Citation Nr: 1410256	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-18 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an acquired psychiatric disability, claimed as depression, to include as secondary to service-connected nasal fracture.

REPRESENTATION

Appellant represented by: Allen Gumpenberger, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983.

This matter comes before the Board on appeal of an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Buffalo, New York.

The RO characterized this claim as on appeal from an October 2011 rating decision that found that new and material evidence had not been received to reopen a service connection claim for depression as secondary to nasal fracture.  However, new and material evidence was received within one year of the August 2010 rating decision.  See 38 C.F.R. § 3.156(b).  Specifically, according to a February 2010 VA attending note which was associated with the claims file in October 2011, the Veteran presented in to reestablish care for his nasal condition in pertinent part.  During that evaluation he indicated that he had lost his first job as a cook because of his recurrent nasal problems and reported feeling depressed and anxious.  Medication was prescribed and he was referred to mental health for further evaluation and treatment.  This evidence is considered to be new and material.  Thus, the evidence is considered as having been filed in connection with the Veteran's April 2010 service connection claim for depression.

In December 2012, Alpha Veterans Disability Advocates revoked its power of attorney.  In July 2013, the Veteran testified pro se before the undersigned Veterans Law Judge via videoconference.  A copy of the hearing transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

There may be outstanding records from the Social Security Administration (SSA) which are potentially pertinent to the claim on appeal.  According to a July 2010 VA examination report, the examiner noted that the Veteran is receiving Social Security Disability for depression, but in parentheses the examiner referred to the benefits as SSI.  During the July 2013 hearing, the Veteran indicated that he receives SSI benefits for disability.  There is a difference between Social Security disability benefits and SSI.  SSA disability benefits are based on a claimant's age, employment history, and disability.  42 U.S.C.A. § 423; 20 C.F.R. §§ 404.1505, 404.1520.  SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.   While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

In addition, further clarification is needed with respect to the etiology opinion obtained in July 2010.  In this regard, a July 2010 VA examiner determined that the Veteran's depressive disorder is less likely than not causally related to his service-connected nasal fracture, but did not address the question of aggravation - whether the current depressive disorder is aggravated by the service-connected nasal fracture.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  An addendum is therefore needed.  

The Board also recognizes the Veteran's alternative theory of entitlement - that his psychiatric disability is directly related to service, as opposed to secondary to his nasal condition.  See the Veteran's 2010 and 2011 statements and the July 2013 hearing transcript.  Specifically, he asserts that while stationed in Korea in 1980-1981, he and his fellow service members were attacked downtown by a group of Koreans.  This assertion must be further developed as indicated below.

Also on remand, additional records should be obtained, as described below.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, to include from the Syracuse VA treatment facility, dated from January 1988 to April 2001 and from May 2010 forward.

2.  Make arrangements to obtain the Veteran's VA Vocational Rehabilitation folder and associate it with his claims folders.

3.  Make arrangements to obtain the Veteran's complete treatment records from Dr. Tinelli and Central New York Services, dated since 1983.

4.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations. 

5.  Attempt to corroborate the Veteran's in-service stressor, that while stationed at Camp Gary Owen in 1980-1981 he was attacked downtown by a group of Koreans, and had to be retrieved in an armored truck.  See July 2013 hearing transcript.  Document all attempts and indicate in the request that a response is required.  If efforts to obtain these records are unsuccessful, notify the Veteran and describe any further action to be taken by the RO/AMC with respect to the claim.

6.  Then, schedule the Veteran for a VA psychiatric examination.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

After reviewing the file and examining the Veteran, the examiner should identify all current psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its clinical onset during active service or is otherwise related to any in-service disease, event, or injury, to include his reported conflict with a group of Koreans during service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was caused by the Veteran's service-connected nasal fracture which he reports is manifested by nosebleeds.   

If the examiner's response as to causation is negative, he/she should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder was aggravated by the Veteran's service-connected nasal fracture which he reports is manifested by nosebleeds.   

In offering this assessment, the examiner must acknowledge and discuss the lay and medical evidence of record regarding a potential relationship between the Veteran's depressive disorder and service; his depressive disorder and his service-connected nasal condition; his competent report of having experienced psychiatric symptoms since service separation; his report of not getting promoted during service; and the excess leave as shown on his DD-214.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

7.  Next, review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

8.  Finally, readjudicate the Veteran's service connection claim for psychiatric disability to include on direct and secondary bases.  If the benefit sought on appeal is not granted in full, provide the Veteran and his representative, if any, with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

